Title: To Alexander Hamilton from James Watson, 30 August 1793
From: Watson, James
To: Hamilton, Alexander



New York Augt. 30th. 1793
Sir

A publication appeared sometime since in Greenleaf’s paper, charging you with having moved in Convention, that the Government of the United States should be by a King, Lords, & Commons. I took some pains to discover the author of that piece, but without success. But a conversation lately happened between Comodore Nicholson & Mr. Leonard Bleeker, in the hearing of others, in which the Commodore said, he had read the peice before alluded but doubted the truth of it untill it was lately confirmed by Mr. Abraham Baldwin, who was also a member of the Convention. This Mr. Baldwin did publicly in a pretty large company at the Commodore’s own Table. He said your motion was seconded by Mr. Gover. Morris & that you was so chagrined when it failed that you left the House in disgust; That you returned however on a subsequent day, delivered your sentiments in writing, & Came off to New york, declaring you [would] intermeddle no farther in the matter. Notwithstanding you returned, & assented to the Constitution as it is. This writing he suggested contained your Ideas of the kind of Government proper to be adopted. In repeating from other persons, words are often changed; but the foregoing is the substance of what the Commodore reports Mr. Baldwin to have said. I leave to yourself the expediency of taking any notice of it. Indeed I should not have troubled you with mentioning it were it not for the michevious assiduity of mankind which improves occasions more than things to make ill impressions. As there are evidences enough of the foregoing, it will be needless to use my name in the matter. I will never refuse it however to honest men for honourable purposes.
I am with Real esteem   Your Huml. Servant
